In an action for a separation, judgment was entered after trial which, inter alla, dismissed the complaint, granted the wife a separation on her counterclaim, awarded her custody of the son and daughter of the parties, directed the husband to pay $80 a week for the support and maintenance of the wife and the children, and granted the wife exclusive use and occupation of the house owned by the parties as tenants by the entirety. The appeal is from so much of the judgment as (1) limits alimony to $80 a week, (2) fails to require *788the husband to pay (a) carrying charges on the house, (b) for the education and maintenance of the daughter at college, (c) a further counsel fee, and (d) costs and disbursements, and (3) fails to require the husband to return personalty. Judgment modified on the law and the facts by striking from the fourth decretal paragraph the figure “ $80 ” and by substituting therefor the figure “ $110 ”, and by adding to said judgment the following “ and it is further Ordered, Adjudged and Decreed that the defendant herein do recover of the plaintiff the sum of $- costs as taxed, and the defendant have execution therefor against the plaintiff.” As so modified, judgment insofar as appealed from unanimously affirmed, with costs to appellant. Findings of fact insofar as they may be inconsistent herewith are reversed and new findings will be made as indicated herein. Respondent is a certified public accountant. He has been so engaged for 30 years. He maintains an office which he shares with another accountant. He has no employee other than his brother, to whom he pays a yearly salary of $9,900. His annual gross fees total $25,000. He has $90,000 on deposit in a savings and loan institution and has securities which cost him $30,000. He has $31,000 of life insurance policies. His children were sent to camp each summer. The parties went away on summer vacations and to Florida in the winter. Respondent owns a Cadillac. On the assumption that the appellant will defray maintenance charges for the home, $110 a week is an equitable allowance of alimony. Present — Wenzel, Acting P. J., Beldoek, Hallinan and Kleinfeld, JJ. Murphy, J., deceased. Settle order on notice.